Exhibit 10.27
 
AMENDMENT
TO WARRANT NO. V WITH ORIGINAL ISSUE DATE OF MARCH 16, 2012
AND
TO WARRANT NO. W WITH ORIGINAL ISSUE DATE OF MAY 1, 2012






The parties agree that Warrant Nos. V and W issued by Location Based
Technologies, Inc. to JMJ Financial, with Original Issue Dates of March 16,
2012, and May 1, 2012, respectively, are hereby amended as follows:


In Section 9(b) of each Warrant, the sentence that begins with “At the Holder’s
option and request, any successor to the Company or surviving entity in such
Fundamental Transaction…” shall be amended and replaced in its entirety with the
following sentence:  “At the Holder’s option and request, any successor to the
Company or surviving entity in such Fundamental Transaction shall issue to the
Holder a new warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing Holder’s right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof.”




ALL OTHER TERMS AND CONDITIONS OF THE WARRANTS REMAIN IN FULL FORCE AND EFFECT.


Please indicate acceptance and approval of this amendment dated November 28,
2012 by signing below:






 
       
David M. Morse 
   
JMJ Financial
  Co-President & Chief Executive Officer        Its Principal  
Location Based Technologies, Inc.
       


                                                                                                                                                                                 


